Exhibit 10.3
 
 
 
GUARANTY
 
FOR VALUE RECEIVED and in consideration of and in order to induce the execution
of that certain Agreement of Lease dated as of August 9, 2011 (the "Lease"),
between 100 CHURCH FEE OWNER LLC (collectively, "Landlord") and CENTERLINE
CAPITAL GROUP INC. ("Tenant") pursuant to which the entire rentable area on the
15th floor (the "Premises") in the building known as 100 Church Street, New
York, New York (the "Building") was demised to Tenant, and other good and
valuable consideration:
 
1. The undersigned hereby absolutely and unconditionally, for itself and its
successors and assigns, guarantees to Landlord and to its legal representatives,
successors and assigns, that if a default by Tenant under the Lease occurs
(beyond the expiration of any applicable cure or grace periods), the prompt and
full performance and observance by the Tenant and by its successors and assigns
of Tenant's obligation to pay rent, additional rent and any charges accruing
under the Lease (or damages in lieu thereof) and the performance of all other
obligations of Tenant accruing under the Lease following any such default by
Tenant thereunder (beyond the expiration of any applicable cure or grace
periods). This Guaranty is an absolute, continuing and unconditional guarantee
of payment (and not of collection) and of performance. Notice of all defaults is
waived and consent is hereby given to all extensions of time that Landlord may
grant to Tenant in the performance of any of the terms of the Lease and/or to
the waiving in whole or in part of any such performance, and/or to the releasing
of Tenant in whole or in part from any such performance, and/or to the adjusting
of any dispute in connection with the Lease, and/or to the assignment of the
Lease to any other entity; and no such defaults, extensions of time to cure,
waivers, releases, adjustments, or assignments, with or without the knowledge of
the undersigned, shall affect or discharge the liability of the undersigned; and
the undersigned hereby waives any and all right to a trial by jury in any action
or proceeding to enforce such liability hereafter instituted by Landlord, or its
successors or assigns, to which the undersigned may be a party. The undersigned
further agrees to pay all expenses, including legal fees and disbursements paid
or incurred by Landlord in seeking to enforce this Guaranty.
 
2. This Guaranty shall not be impaired by, and the undersigned hereby consents
to (i) any modification, supplement, extension or amendment of the Lease to
which the parties thereto may hereafter agree and (ii) any assignment of the
Lease. The liability of the Guarantor hereunder is direct, unconditional and
co-extensive with that of the Tenant and may be enforced without requiring
Landlord first to resort to any other right, remedy or security. The
enforceability of this Guaranty shall not be affected by any bankruptcy
proceeding or other proceeding affecting the rights of creditors of Tenant, nor
by discharge or modification of Tenant's liability under the Lease in any
bankruptcy proceeding. An assignment of the Lease or any subletting thereunder
shall not release or relieve the undersigned from its liability hereunder
(provided, however, if Landlord exercises any options pursuant to Section 4.02
of the Lease with respect to a Tenant's Recapture Offer, Guarantor's obligations
shall be limited by the indemnification of Landlord pursuant to Section 4.05 of
the Lease). The Guarantor shall have no right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for the debts and
obligations of Tenant to Landlord, unless and until all of said debts and
obligations have been satisfied in full.
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
3. This Guaranty is a continuing guarantee which shall remain effective during
the term of the Lease, and as to any surviving provisions and obligations of the
Lease that remain effective after the termination of the Lease.
 
4. The Guarantor represents and warrants to Landlord as follows:
 
a. The execution, delivery and performance by Guarantor of this Guaranty have
been duly authorized by all necessary corporate action, if any was required.
 
b. Guarantor has the full power, authority and legal right to execute and
deliver, and to perform and observe the provisions of, this Guaranty including
the payment of all moneys hereunder. This Guaranty constitutes the legal, valid
and binding obligation of Guarantor enforceable in accordance with its terms,
except as enforcement thereof may be limited by (a) bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors' rights
generally or (b) the non-availability of equitable remedies which are
discretionary with the courts.
 
c. No authorization, approval, consent or permission (governmental or otherwise)
of any court, agency, commission or other authority or entity is required for
the due execution, delivery, performance or observance by the Guarantor of this
Guaranty or for the payment of any sums hereunder. Guarantor agrees that if any
such authorization, approval, consent, filing or permission shall be required in
the future in order to permit or effect performance of the obligations of
Guarantor under this Guaranty, Guarantor shall promptly inform Landlord or any
of its successors or assigns and shall use its best efforts to obtain such
authorization, approval, consent, filing or permission.
 
d. Neither the execution or delivery of this Guaranty, nor the consummation of
the transactions herein contemplated, nor the compliance with the terms and
provisions hereof, conflict or will conflict with or result in a breach of any
agreement or instrument to which Guarantor is a party of by which it is bound,
or constitutes or will constitute a default thereunder having a material adverse
affect on Guarantor's ability to fulfill its obligations under this Guaranty.
 
5. Guarantor acknowledges and agrees that all disputes arising, directly or
indirectly, out of or relating to this Guaranty shall be dealt with and
adjudicated in the state courts of New York or the Federal courts sitting in New
York; and hereby expressly and irrevocably submits the person of Guarantor to
the jurisdiction of such courts in any suit, action or proceeding arising,
directly or indirectly, out of or relating to this Guaranty. So far as is
permitted under the applicable law, this consent to personal jurisdiction shall
be self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Guaranty, or as otherwise
permitted by law, shall be necessary in order to confer jurisdiction upon the
person of Guarantor in any such court. Guarantor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by service
of process to Guarantor in accordance with applicable law at the address of
Guarantor as hereinafter provided (or if such address is subsequently changed,
at such last known address), whether within or without the jurisdiction of any
such courts of New York or the Federal courts sitting in New York. This Guaranty
shall be governed by and interpreted in accordance with the laws of the State of
New York, shall be deemed to have been made and performed in New York, and shall
be enforceable in New York.
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
6. Provided that service of process is effected upon Guarantor in one of the
manners hereafter specified in this Guaranty or as otherwise permitted by law,
Guarantor irrevocably waives, to the fullest extent permitted by law, and agrees
not to assert, by way of motion, as a defense or otherwise, (a) any objection
which it may have or may hereafter have to the laying of the venue of any such
suit, action or proceeding brought in such a court as is mentioned in the
previous paragraph, (b) any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum, or (c) any
claim that it is not personally subject to the jurisdiction of the above-named
courts. Provided that service of process is effected upon Guarantor in one of
the manners hereafter specified in this Guaranty or as otherwise permitted by
law, Guarantor agrees that final judgment from which Guarantor has not appealed
or further appeal in any such suit, action or proceeding brought in such a court
of competent jurisdiction shall be conclusive and binding upon Guarantor and,
may so far as is permitted under the applicable law, be enforced in the courts
of any state or any Federal court and in any other courts to the jurisdiction of
which Guarantor is subject, by a suit upon such judgment and that Guarantor will
not assert any defense, counterclaim, or set off in any such suit upon such
judgment with respect to personal jurisdiction or service of process.
 
7. Guarantor agrees to execute, deliver and file all such further instruments
 
as may be reasonably necessary under the laws of the State of New York, in order
to make effective (a) the consent of Guarantor to jurisdiction of the state
courts of New York and the Federal courts sitting in New York and (b) the other
provisions of this Guaranty.
 
8. Guarantor hereby consents to process being served in any suit, action or
 
proceeding of the nature referred to in this Guaranty by the mailing of a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to 625 Madison Avenue, New York, New York 10022, provided, following
the Commencement Date (as defined in the Lease), Guarantor's address shall be
deemed to be the Premises (as defined in the Lease) or to any other address of
which Guarantor shall have given written notice to Landlord. Guarantor
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service and agrees that such service (a) shall be deemed
in every respect effective service of process upon Guarantor in any such suit,
action or proceeding and (b) shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to
Guarantor.
 
9. Nothing in this Guaranty shall affect the right of Landlord to serve process
in any manner permitted by law or limit the right of Landlord or any of its
successors or assigns, to bring proceedings against Guarantor in the courts of
any jurisdiction or jurisdictions.
 
10. This Guaranty shall be binding upon Guarantor and its successors and assigns
and inure to the benefit of Landlord and its successors and assigns.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Dated:  August 8, 2011
 


CENTERLINE HOLDING COMPANY
   
By:
/s/ Kelly Schnur
Name:
Kelly Schnur
Title:
Sr. Managing Director
   
Business Address:
625 Madison Ave.
 
New York, NY  10022



 
STATE OF NEW YORK
 
COUNTY OF NEW YORK
 
On the 8th day of August in the year 2011 before me, the undersigned, a Notary
Public in and for said State, personally appeared Kelly Schnur, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity as Sr. Managing Director of
Centerline Holding Company, and that by his/her signature on the instrument, the
corporation upon behalf of which the individual acted, executed the instrument.
 
 
 
/s/ Mariann Sierra
Notary Public
 
MARIANN SIERRA
Notary Public, State of New York
No. 01S16176706
Qualified in. New York County
Commission Expires Nov. 5, 2011

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 